Citation Nr: 1128635	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  09-15 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1999 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was scheduled for a hearing at the RO in November 2009, but he failed to appear for the hearing, did not show good cause for his failure to do so, and did not otherwise file a timely motion for a new hearing date.

The issue was previously remanded by the Board in November 2010 to provide due process. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in regards to the Appellant's service connection claim in order to ensure that there is a complete record upon which to decide the Appellant's claim so that he is afforded every possible consideration.  As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are applicable to this appeal.

The Veteran claims he developed asthma in service, or, in the alternative, that childhood asthma was aggravated by active service. 

The Veteran's May 1999 enlistment examination noted normal lungs.  The accompanying report of medical history noted no history of asthma.  Service treatment records (STR) dated in September and October 1999, indicate a diagnosis of bronchitis.  In a December 1999 STR, the Veteran reported asthma as a child and the examiner diagnosed reactive airway disease. 

In a September 2000 STR, the Veteran reported coughing excessive mucous, usual yellow in color, due to a diagnosis of recurring lung disease.  He reported he was diagnosed about 10 months prior and it lasted about three months.  The Veteran also reported he smoked tobacco, about a half a pack a day.  Upon examination, he had slight wheezing.  The examiner did not give a diagnosis. 

In an April 2001 service physical for motor vehicle operators, the Veteran gave a history of asthma when he was "younger."  Upon examination, the examiner noted he was clear to auscultation. 

In a September 2003 post-deployment health assessment, the Veteran reported no difficulty breathing. 
 
In a March 2005 private treatment record, the examiner gave a diagnosis of asthma, mild persistent.  Follow-up reports dated through June 2008 indicate a continued diagnosis of asthma. 

During a November 2009 VA examination, the examiner diagnosed asthma and noted that the Veteran's reactive airway disease and bronchitis were treated while in service.  It was the examiner's opionion that as the Veteran was not diagnosed with asthma until years after service, the Veteran's acute episodes of bronchitis, which were related to fever and other signs of infection were individual episodes which resolved and were not chronic.  The examiner concluded that there is no evidence the Veteran was found to have a chronic airway disease such as asthma while on active duty or within the presumptive period thereafter.  

As noted previously, the Veteran has argued a worsening of a pre-existing asthma disorder he had while he was a child. 

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2010); 38 C.F.R. § 3.304(b) (2010).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2010).

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) as then in effect was inconsistent with 38 U.S.C. § 1111 to the extent that it stated that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit noted that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  Id.

As the Veteran has claimed aggravation of a pre-existing disorder, the AMC should attempt to obtain any records relating to the Veteran's childhood respiratory disorder.  If records are obtained, another VA examination is necessary to determine if a pre-existing condition was aggravated by active service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for any respiratory disorders.  Of special interest are any childhood treatment records related to asthma.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  If records are associated with the claims file showing a pre-existing respiratory disorder, the Veteran should be afforded another VA examination, to be conducted by a physician.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner is asked to offer an opinion as to the following:

(a) Is it unequivocal (clear and unmistakable) that a respiratory disorder pre-existed the Veteran's entrance onto active duty?

(b) If the answer to (a) above is yes, is it unequivocal (clear and unmistakable) that the Veteran's respiratory disorder was not aggravated during his period of active duty?

(c) If the answer to (a) above is no, is it at least as likely as not that a respiratory disorder originated during the Veteran's period of service or is otherwise related thereto, including any injury occurring in service?  

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is further advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim.

The examiner is also asked to provide a rationale used in formulating his opinion in the written report.  If any requested opinion cannot be provided without resort to speculation, that fact and the reasons why that is the case should be fully set forth within the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the RO should readjudicate the claims.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


